 E. BRYAN WILSON
 Acting United States Attorney

 KYLE REARDON
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: kyle.reardon@usdoj.gov

 Attorneys for Plaintiff


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,               )   No. 3:21-cr-00038-SLG-DMS
                                         )
                      Plaintiff,         )   COUNT 1:
                                         )   DISTRIBUTION OF CHILD
        vs.                              )   PORNOGRAPHY
                                         )     Vio. of 18 U.S.C. § 2252A(a)(2),
 MICHAEL GLENN WHITMORE,                 )   (b)(1)
                                         )
                      Defendant.             COUNT 2:
                                         )
                                         )   POSSESSION OF CHILD
                                         )   PORNOGRAPHY
                                         )     Vio. of 18 U.S.C. § 2252A(a)(5)(B),
                                         )   (b)(2)
                                         )
                                         )   CRIMINAL FORFEITURE
                                         )   ALLEGATION:
                                         )     18 U.S.C. § 2253 and 28 U.S.C.
                                         )   § 2461(c)
                                         )

                                   INDICTMENT

       The Grand Jury charges that:

//


      Case 3:21-cr-00038-SLG-DMS Document 13 Filed 03/18/21 Page 1 of 4
                                       COUNT 1

      On or about March 3, 2021, within the District of Alaska and elsewhere, the

defendant, MICHAEL GLENN WHITMORE, did knowingly distribute any child

pornography using any means and facility of interstate and foreign commerce and that

has been mailed, and has been shipped and transported in and affecting interstate and

foreign commerce, including by computer.

      All of which is in violation of 18 U.S.C. § 2252A(a)(2), (b)(1).

                                       COUNT 2

      On or about March 10, 2021, within the District of Alaska, the defendant,

MICHAEL GLENN WHITMORE, did knowingly possess any computer disk and any

other material that contains images of child pornography, which involved a prepubescent

minor and minor who had not attained 12 years of age, that has been mailed, and shipped

and transported using any means and facility of interstate and foreign commerce and in

and affecting interstate and foreign commerce, including by computer, and that was

produced using materials that have been mailed, and shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.

       All of which is in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2).

//

//

//

//

//


                                 Page 2 of 4
      Case 3:21-cr-00038-SLG-DMS Document 13 Filed 03/18/21 Page 2 of 4
                      CRIMINAL FORFEITURE ALLEGATION

       The allegations contained in Counts 1 and 2 of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeitures pursuant to

18 U.S.C. § 2253 and 28 U.S.C. § 2461(c).

       Upon conviction of the offenses in violation of 18 U.S.C. § 2252A(a)(5)(B), set

forth in Counts 1 and 2 of this Indictment, the defendant, MICHAEL GLENN

WHITMORE, shall forfeit to the United States pursuant to 18 U.S.C. § 2253 and 28

U.S.C. § 2461(c) his interest in any and all matter which contains visual depictions

produced, transported, mailed, shipped, or received in violation thereof; any property

constituting or traceable to gross profits or other proceeds the defendant obtained as a

result of the aforementioned violation; and any and all property used or intended to be

used to commit and to promote the commission of the aforementioned violation,

including but not limited to:

//

//

//

//

//

//

//

//

//


                                 Page 3 of 4
      Case 3:21-cr-00038-SLG-DMS Document 13 Filed 03/18/21 Page 3 of 4
              1. An Apple iPhone seized from his residence on March 10, 2021.

        All pursuant to 18 U.S.C. § 2253 and 28 U.S.C. § 2461(c).

        A TRUE BILL.


                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Kyle Reardon
KYLE REARDON
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


Date:    March 16, 2021




                                   Page 4 of 4
        Case 3:21-cr-00038-SLG-DMS Document 13 Filed 03/18/21 Page 4 of 4
